DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are presented for examination on the merits for patentability in this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  The period should be after the structure of Compound I.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites “wherein the composition is Compound 1”. It is unclear what the Applicant mean with this recitation and how the scope of the claim differs from Claim 1. Claim 1 recites a composition including Compound 1.  Claim 2 recites the composition is Compound 1.  It is unclear if Applicant is limiting the composition to only be Compound 1 (i.e. excluding any additional ingredients).  If that is the 
	Claims 4 and 6 recite “the causal agents of rice blast (Pyricularia oryzae), sheath blight of rice (Rhizoctonia solani), brown spot of rice (Cochiobolus miyabeanus) and crown sheath rot of rice (Gaeumannomyces graminis var. graminis). The claims are rejected because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 4 and 6 recite the broad recitation “causal agents of rice blast, sheath blight of rice, brown spot of rice, and crown sheath rot of rice”, and the claim also recites (Pyricularia oryzae), (Rhizoctonia solani), (Cochiobolus miyabeanus), and (Gaeumannomyces graminis var. graminis) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The Examiner notes that Magnaporthe oryzae is also a known causal agent of rice blast as evidenced by Shan et al. (Crop Protection 44 (2013): 29-37); Bipolaris oryzae is also known as a causal agent of brown spot of rice as evidenced by Shabana et al. (Brazilian Journal of Microbiology (2008) 39:438-444).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 2, 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 does not appear to further limit the scope of Claim 1 with the recitation of “wherein the composition is” as it appears that both Claims comprise Compound 1. Did the Applicant mean for the composition to only consist of Compound 1 in Claim 2? Appropriate clarification is required. Claims 5-6 which depend on Claim 2 are also rejected.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoekstra et al. (WO2016187201), hereinafter Hoekstra, and in view of Aoyagi, E. (US 4,477,459, Oct. 16, 1984).
Applicant’s claim
Applicant claims a method of controlling fungal diseases in a rice plant that is at risk of being diseased comprising contacting one of the plant and an area adjacent to the plant with a composition including Compound I.

    PNG
    media_image1.png
    262
    433
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Hoekstra relates the invention of Formula I as inhibitors of metalloenzymes, where Compound 1 is an example of Formula I, which is the instantly claimed compound ([0052]-[0059], [0091]). Therefore, Hoekstra reads on the Compound I in Claims 1 and 2. 

    PNG
    media_image2.png
    421
    872
    media_image2.png
    Greyscale

Figure 1. Formula 1

    PNG
    media_image3.png
    320
    715
    media_image3.png
    Greyscale

Figure 2. Compound 1
Hoekstra recites that compositions of Formula I may be effective against pathogen induced diseases, including disease caused by plant fungal pathogen Pyricularia [00133], reading on the Pyricularia element in Claims 4 and 6. 
Hoekstra teaches a method of treating or preventing a fungal disease or disorder in or on a plant comprising contacting the plant with the compound or composition [00126]. The formulation may include Claims 3 and 5.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Hoekstra does not expressly teach treating a rice plant. However, Hoekstra recognizes the genera of fungi, Pyricularia, which affects rice.
Aoyagi cures Hoekstra’s deficiency by teaching that thiotriazole are effective fungicides against rice blast. Aoyagi teaches the method of controlling Pyricularia oryzae by spraying plants with a solution containing thiotriazole compound (Example H). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Aoyagi teaches thiotriazoles are effective fungicides against rice blast.  Since the compound of Hoekstra contains a thiotriazole there is a reasonable expectation that the compound would be effective against fungicides against rice blast.  Furthermore, both Hoekstra and Aoyagi recognize that thiotriazole compounds are effective against specific fungi genera, Pyricularia, which is a causal agent of rice blast. It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Hoekstra’s compound to control fungal diseases in rice per the teaching of Aoyagi, and arrive at the instantly claimed methods. One would have been motivated to do so because Hoekstra teaches that Compound I to be effective at controlling fungal pathogens when applied to various crops and useful against Pyricularia, which affects rice.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoekstra et al. (WO2014193974, 4 December 2014), hereinafter Hoekstra2, and in view of Aoyagi, E. (US 4,477,459, Oct. 16, 1984), and Patani et al. (Chem. Rev. 1996, 96, 3147-3176), hereinafter Patani.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Hoekstra2 relates the invention of tetrazole compounds of Formula I as inhibitors of metalloenzymes, where Compound F2 is an example of tetrazole compound (Example 15). 

    PNG
    media_image4.png
    539
    836
    media_image4.png
    Greyscale

Figure 3. Formula I

    PNG
    media_image5.png
    376
    652
    media_image5.png
    Greyscale
 
Figure 4. Compound F2

Pyricularia (p. 39, last paragraph), reading on the Pyricularia element in Claims 4 and 6. 
Hoekstra teaches a method of treating or preventing a fungal disease or disorder in or on a plant comprising contacting the plant with the compound or composition (Claim 43; entire p. 25). The formulation may include other agriculturally active agents such as fungicides (p. 26, lines 8-14; Claims 45-46), thereby rendering obvious Claims 3 and 5.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Hoekstra does not expressly teach treating a rice plant. However, Hoekstra recognizes the genera of fungi, Pyricularia, which affects rice. Hoesktra has thiotetrazole moiety instead of thiotriazole.
Aoyagi cures Hoekstra’s deficiency by teaching that thiotriazole are effective fungicides against rice blast. Aoyagi teaches the method of controlling Pyricularia oryzae by spraying plants with a solution containing thiotriazole compound (Example H). 
Patani teaches that triazoles and tetrazoles have structural similarities and serves as bioisosteres of oxadiazoles, thiadiazoles, and each other (p. 3163, R. Col, last paragraph to p. 3164,L. Col.).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It also would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute Hoekstra2’s thiotetrazole with a thiotriazole of Aoyagi and arrive at the instantly claimed method of controlling fungal pathogens in rice because Patani teaches that triazoles and tetrazoles are bioisosteres of one another and therefore would be obvious replacements in synthesizing compounds with fungicidal activity towards Pyricularia oryzae. “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Hoekstra’s compound to control fungal diseases in rice per the teaching of Aoyagi, and arrive at the instantly claimed methods. One would have been motivated to do so because Hoekstra teaches that Compound F2 of Formula I to be useful against Pyricularia, which affects rice.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-Lisp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 of Application No. 16/462,837, hereinafter ‘837 in view of Aoyagi, E. (US 4,477,459, Oct. 16, 1984).
Although the claims at issue are not identical, they are not patentably distinct from each other. 

The teachings of Aoyagi have been set forth supra.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Aoyagi with that of ‘837 and arrive at the instant claims. One would have been motivated to do so because Aoyagi teaches that compounds containing thiatriazoles have fungicidal activity against Pyricularia oryzae, which causes rice blast. 
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 of Application No. 16/462,836, hereinafter ‘836 in view of Aoyagi, E. (US 4,477,459, Oct. 16, 1984).
Although the claims at issue are not identical, they are not patentably distinct from each other. 
One of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the compound of the instant application is of the exact same structure as the compound in ‘836. The difference between the instant claims and the conflicting claims is that the instant claims is directed to a method of controlling fungal pathogens that cause diseases in rice as opposed to fungal pathogens that cause diseases in wheat in ‘836. 
The teachings of Aoyagi have been set forth supra.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Aoyagi with that of ‘836 and arrive at the instant claims. One would have been motivated to do so because Aoyagi teaches that compounds containing thiatriazoles have fungicidal activity against Pyricularia oryzae, which causes rice blast.  
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 of Application No. 16/462,842, hereinafter ‘842 in view of Aoyagi, E. (US 4,477,459, Oct. 16, 1984).
Although the claims at issue are not identical, they are not patentably distinct from each other. 
One of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the compound of the instant application is of the exact same structure as the compound in ‘842. The difference between the instant claims and the conflicting claims is that the instant claims is directed to a method of controlling fungal pathogens that cause diseases in rice as opposed to fungal pathogens that cause diseases in barley in ‘842. 
The teachings of Aoyagi have been set forth supra.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Aoyagi with that of ‘842 and arrive at the instant claims. One would have been motivated to do so because Aoyagi teaches that compounds containing thiatriazoles have fungicidal activity against Pyricularia oryzae, which causes rice blast.  
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 of Application No. 16/462,843, hereinafter ‘843 in view of Aoyagi, E. (US 4,477,459, Oct. 16, 1984).
Although the claims at issue are not identical, they are not patentably distinct from each other. 
One of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the compound of the instant application is of the exact same structure as the compound in ‘843. The difference between the instant claims and the conflicting claims is that the instant claims is directed to a method of controlling fungal pathogens that cause diseases in rice as opposed to fungal pathogens that cause diseases in wheat in ‘843. 
supra.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Aoyagi with that of ‘843 and arrive at the instant claims. One would have been motivated to do so because Aoyagi teaches that compounds containing thiatriazoles have fungicidal activity against Pyricularia oryzae, which causes rice blast.  
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 of Application No. 16/462,849, hereinafter ‘849 in view of Aoyagi, E. (US 4,477,459, Oct. 16, 1984).
Although the claims at issue are not identical, they are not patentably distinct from each other. 
One of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the compound of the instant application is of the exact same structure as the compound in ‘849. The difference between the instant claims and the conflicting claims is that the instant claims is directed to a method of controlling fungal pathogens that cause diseases in rice as opposed to fungal pathogens that cause diseases in barley in ‘849. 
The teachings of Aoyagi have been set forth supra.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Aoyagi with that of ‘849 and arrive at the instant claims. One would have been motivated to do so because Aoyagi teaches that compounds containing thiatriazoles have fungicidal activity against Pyricularia oryzae, which causes rice blast.  
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                                                                                                                                                                                                                               
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616